     Case 3:18-cv-01122-CAB-AGS Document 57 Filed 08/27/20 PageID.4151 Page 1 of 2



 1
 2
 3
 4
 5
 6                               UNITED STATES DISTRICT COURT
 7                           SOUTHERN DISTRICT OF CALIFORNIA
 8
 9    JOHN HENRY YABLONSKY,                               Case No.: 18cv1122-CAB-AGS
10                                       Plaintiff,
                                                          ORDER DENYING WITHOUT
11                         vs.                            PREJUDICE MOTION FOR
                                                          APPOINTMENT OF COUNSEL [Doc.
12
                                                          No. 56]
13    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
14    REHABILITATION, et al.
15                                    Defendants.
16
17
18          On August 24, 2020, Plaintiff filed a motion requesting appointment of counsel.

19    [Doc. No. 56.] Plaintiff asks the Court to appoint counsel for him because he is

20    incarcerated, the issues in the case are complex, and he has limited access to a law library

21    due to Covid 19 restrictions. [Doc. No. 56.]

22          However, there is no constitutional right to counsel in a civil case. Lassiter v. Dept.

23    of Social Servs, 452 U.S. 18, 25 (1981); Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir.

24    2009). And while 28 U.S.C. § 1915(e)(1) grants the district court limited discretion to

25    “request” that an attorney represent an indigent civil litigant, Agyeman v. Corr. Corp. of

26    America, 390 F.3d 1101, 1103 (9th Cir. 2004), this discretion is exercised only in

27    “exceptional circumstances.” Id.; see also Terrell v. Brewer, 935 F.2d 1015, 1017 (9th

28    Cir. 1991). A finding of exceptional circumstances requires the Court “to consider

                                                      1
                                                                                   18cv1122-CAB-AGS
     Case 3:18-cv-01122-CAB-AGS Document 57 Filed 08/27/20 PageID.4152 Page 2 of 2



 1    whether there is a ‘likelihood of success on the merits’ and whether ‘the prisoner is
 2    unable to articulate his claims in light of the complexity of the legal issues involved.’”
 3    Harrington v. Scribner, 785 F.3d 1299, 1309 (9th Cir. 2015) (quoting Palmer, 560 F.3d
 4    at 970).
 5          The Court denies Plaintiff’s request without prejudice at this time because nothing
 6    in either his First Amended Complaint (“FAC”) or his motion requesting appointment of
 7    counsel suggests he is incapable of articulating the factual basis for his claims. Id. In fact,
 8    Plaintiff has articulated many coherent arguments when filing motions and responses to
 9    motions. See e.g. Doc. Nos. 21, 23, 29, 35, 38, 46, 51.]
10          At the same time, Plaintiff’s FAC (as amended by court order), by itself, does not
11    yet demonstrate a “likelihood” of success on the merits. Id. Therefore, the Court finds no
12    “exceptional circumstances” exist to justify the appointment of counsel at this time. See,
13    e.g., Cano v. Taylor, 739 F.3d 1214, 1218 (9th Cir. 2014) (affirming denial of counsel
14    where prisoner was able to articulate his inadequate medical care claims in light of the
15    complexity of the issues involved, but found unlikely to succeed on the merits).
16          Should Plaintiff require an extension of time to file a particular pleading due to
17    Covid 19 restrictions, he knows how to file such a motion requesting that specific
18    extension. See e.g. Doc. No. 19.
19                                              CONCLUSION
20          For the reasons set forth above, the motion requesting appointment of counsel is
21    DENIED WITHOUT PREJUDICE. IT IS SO ORDERED.
22    Dated: August 27, 2020
23
24
25
26
27
28
                                                     2
                                                                                     18cv1122-CAB-AGS
